Citation Nr: 0937762	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  08-05 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as due to asbestos exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from April 1971 to December 
1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico, 
Regional Office (RO). 


FINDINGS OF FACT

1.  There is no nexus between any claimed in-service asbestos 
exposure and the Veteran's prostate cancer.  

2.  The Veteran's prostate cancer was not present in service 
or for many years thereafter.  


CONCLUSION OF LAW

Service connection for prostate cancer is not warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is 
required where a condition in service is noted but is not, in 
fact, chronic; continuity is also required where a diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  Certain disabilities are presumed to be service 
connected if evidence of the disease manifests itself to a 
compensable degree within one year of the end of the 
Veteran's service; prostate cancer is one of the chronic 
conditions subject to this presumption.  38 C.F.R. §§ 3.307, 
3.309(a).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must 
find medical evidence that the Veteran currently suffers from 
a disability, medical evidence (or, in certain circumstances, 
lay evidence) of an in service incurrence or aggravation of 
that disability, and medical evidence of a nexus between the 
present disability and the disability claimed in service.  
Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 
C.F.R. § 3.303(a)).  

The RO denied the Veteran's claim in an August 2007 rating 
decision, as the evidence failed to show that the Veteran's 
prostate cancer was incurred in or aggravated by his active 
service, or that it manifested itself to a compensable degree 
within one year of service.  The Veteran responded in his 
September 2007 Notice of Disagreement by claiming that the 
prostate cancer from which he suffers resulted from exposure 
to asbestos during his period of active service.  

There is no specific statutory guidance with regard to 
asbestos-related claims, nor has the Secretary promulgated 
any regulations in regard to such claims.  However, the VA 
Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, 
Chapter 2, Section C (Manual), provides information 
concerning claims for service connection for disabilities 
resulting from asbestos exposure.  The date of this amended 
material is December 13, 2005.  The United States Court of 
Appeals for Veterans Claims (Court) has held that VA must 
analyze a veteran's claim for service connection for 
asbestosis or asbestos-related disabilities under the 
appropriate administrative guidelines.  Ennis v. Brown, 4 
Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 
(1993).

The Manual defines asbestos as a fibrous form of silicate 
mineral of varied chemical composition and physical 
configuration, derived from serpentine and amphibole ore 
bodies.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, 
Subsection (a).  Common materials that may contain asbestos 
are steam pipes for heating units and boilers, ceiling tiles, 
roofing shingles, wallboard, fire-proofing materials, and 
thermal insulation.  Id. at Subsection (a).  Some of the 
major occupations involving exposure to asbestos include 
mining, milling, shipyard work, insulation work, demolition 
of old buildings, carpentry and construction, manufacture and 
servicing of friction products (such as clutch facings and 
brake linings), and manufacture and installation of products 
such as roofing and flooring materials, asbestos cement sheet 
and pipe products, and military equipment.  Id. at Subsection 
(f).

Asbestos fiber masses have a tendency to break easily into 
tiny dust particles that can float in the air, stick to 
clothes, and may be inhaled or swallowed.  Id. at Subsection 
(b).  Inhalation of asbestos fibers can produce fibrosis (the 
most commonly occurring of which is interstitial pulmonary 
fibrosis, or asbestosis), tumors, pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of pleura and 
peritoneum, and cancers of the lung, bronchus, 
gastrointestinal tract, larynx, pharynx, and urogenital 
system (except the prostate).  Id. at Subsection (b).

The latent period for the development of disease due to 
exposure to asbestos ranges from 10 to 45 or more years 
(between first exposure and the development of disease).  Id. 
at Subsection (d).  The adjudication of a claim for service 
connection for a disability resulting from asbestos exposure 
should include a determination as to whether or not: (1) 
service records demonstrate the veteran was exposed to 
asbestos during service; (2) development has been 
accomplished sufficient to determine whether or not the 
veteran was exposed to asbestos either before or after 
service; and (3) a relationship exists between exposure to 
asbestos and the claimed disease in light of the latency and 
exposure factors.  Id. at Subsection (h).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2008).  
The Court has ruled, however, that the provisions in the 
Manual do not create a presumption of exposure to asbestos.  
Dyment v. West, 13 Vet. App. 141, 145 (1999).  Thus, medical 
nexus evidence is required in claims for compensation for 
diseases related to alleged in-service asbestos exposure.  
See VAOPGPREC 04-00.  

The Veteran first stated that his prostate cancer resulted 
from asbestos exposure in his September 2007 Notice of 
Disagreement.  In an April 2008 statement in support of his 
claim, the Veteran stated that he was exposed to asbestos 
while stationed in Korea from November 1971 to December 1972.  
Though the Veteran attributes the claimed exposure to being 
in "bunkers" for two week periods of time, he does not 
explain how such service resulted in his exposure.  Also, 
during the relevant period of service, the Veteran's duty 
assignments were those of rifleman and grenadier.  Neither of 
these occupations is recognized as likely exposing one to 
asbestos.

Whether the Veteran was exposed to asbestos is ultimately 
immaterial, as the Veteran has not demonstrated a 
relationship between asbestos exposure and his prostate 
cancer.  Indeed, while medical research has indicated that 
there is a correlation between certain cancers and asbestos 
exposure, such a correlation has not been established for 
prostate cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 
2, Section C, Subsection (b).  Although the Veteran sincerely 
believes that his claimed in-service exposure to asbestos led 
to his prostate cancer, as a lay person, he is not capable of 
making medical conclusions and his statements regarding 
causation are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  There is no evidence showing 
that any of the Veteran's doctors has connected his prostate 
cancer to his claimed in-service asbestos exposure.  

The Board must still evaluate whether the Veteran is entitled 
to a direct service connection for his prostate cancer.  
Here, there is no evidence that the Veteran's prostate cancer 
was incurred in or within one year of active service.  In 
making its decision, the Board may consider the length of the 
period following service where the Veteran did not report the 
symptoms being complained of in the present issue.  Maxson v. 
Gober, 230 F.3d 1130, 1133 (Fed. Cir. 2000).  In this case, 
the Veteran was first diagnosed with prostate cancer in June 
2007, almost 25 years after his period of active duty 
service.  The Board finds this extended period of time with 
no complaints probative of the fact that the Veteran's 
prostate cancer was not incurred in or within one year of his 
active duty service.  

In summary, there is no nexus between any claimed in-service 
asbestos exposure and the Veteran's prostate cancer, and 
there is no evidence that the Veteran's prostate cancer was 
incurred in or within one year of his active duty service.  
Accordingly, the Board concludes that service connection for 
prostate cancer is not warranted.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in July 2007 - prior to the 
initial RO decision in this matter - that addressed the 
notice elements.  The letter informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  This 
notice informed the Veteran of all of the elements of how 
service connection is established, including how VA assigns 
disability ratings and how an effective date is established.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained both the Veteran's service 
treatment records and his VA medical records.  The Veteran 
did not identify private records for VA to obtain, nor did he 
submit private records on his own accord.  A VA compensation 
and pension examination is not required in this case.  The 
Board may order an examination when the record shows that the 
Veteran has a current disability, indicates that this 
disability may be associated with the Veteran's active 
service, and does not contain sufficient evidence for the 
Board to make a decision on the issue.  38 U.S.C.A. 
§ 5103A(d)(2).  If the record indicates that there may be a 
nexus between the current disability and any service related 
incident, then the Board may order an RO to have a claimant 
examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  
In this case, there is no indication that the Veteran's 
prostate cancer could be related to service.  Without such a 
nexus, the Board may consider the medical records already in 
the file without requiring a VA examination.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board finds that all necessary development has been 
accomplished, and appellate review does not therefore result 
in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


